                    IN THE UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK


THEOBROMA BV,                           §
                    Plaintiff           §
                                        §
Vs.                                     §
                                        §                             11/15/2019
FEDERAL INSURANCE COMPANY,              §
THE CONTINENTAL INSURANCE               §
COMPANY, AGCS MARINE                    §
INSURANCE COMPANY, XL                   §
CATLIN SPECIALTY INSURANCE              §     CIVIL ACTION NO. 1:18-cv-03643-ER
COMPANY, ENDURANCE:                     §
AMERICAN INSURANCE                      §
COMPANY, AXA CORPORATE                  §
SOLUTIONS ASSURANCE,                    §
ALLIANZ BENELUX SA,                     §
ALLIANZ VERSICHERUNGS AG,               §
And AIG EUROPE LIMITED,                 §

                    Defendants.



ORDER ON AGREED MOTION TO ENLARGE TIME TO RESPOND TO DISCOVERY

      After considering the Agreed Motion to Enlarge Time to Respond to Discovery,
the Court:

       FINDS there is cause to enlarge the time for Ted Rekerdres individually and as a
representative of Rekerdres & Sons Insurance Agency to respond to Defendants
Request for Production and Request for Deposition. Therefore, the Court GRANTS the
request to enlarge time until December 6, 2019 to respond to the Request for
Production and a time thereafter to schedule the Deposition of Ted Rekerdres
individually and as a representative of Rekerdres & Sons Insurance Agency.

SIGNED on November _____,
                     15 2019



                                  _____________________________________
                                  Edgardo Ramos, United States District Judge



ORDER ON AGREED MOTION TO ENLARGE                                                  1
TIME TO RESPOND TO DISCOVERY
